Citation Nr: 0020002	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's service-connected prepyloric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1958 to May 
1962.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  The RO received a notice of disagreement in May 
1998, it issued a statement of the case in May 1998, and a 
substantive appeal was received in June 1998.

By rating decision in November 1999, the RO denied a claim of 
entitlement to service connection for gastrointestinal 
disability due to medications taken for the veteran's 
service-connected left knee arthroplasty.  A notice of 
disagreement has not been received to initiate an appeal from 
that determination, and it is not in appellate status at this 
time. 

In various communications, the veteran's representative has 
included assertions that the veteran suffers from a hiatal 
hernia, gastritis and gastroesophageal reflux disease.  
Although not entirely clear, it would appear that these 
assertions are being made on a theory that these other 
disorders should be service-connected as secondary to the 
service-connected prepyloric ulcer, including by aggravation.  
It is not clear whether direct service connection is also 
being claimed.  At any rate, these claims have not yet been 
adjudicated by the RO.  Accordingly, the new claims of 
entitlement to service connection for hiatal hernia, 
gastritis and gastroesophageal reflux disease are hereby 
referred to the RO for clarification and adjudication. 

The following decision is limited to consideration of 
symptomatology which is attributable to the service-connected 
prepyloric ulcer and not to any of the gastrointestinal 
disorders which are being referred to the RO.



FINDING OF FACT

The veteran's service-connected prepyloric ulcer is not 
productive of more than mild impairment with recurring 
symptoms once or twice yearly.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for service-connected prepyloric ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, including § 4.114, Diagnostic Code 7305 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that his pre-pyloric ulcer has 
not resolved, and that his current symptoms are 
manifestations of the ulcer.  As a preliminary matter, the 
Board finds his claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and that no further assistance to 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran established service connection for a prepyloric 
ulcer in April 1971 under Diagnostic Code (DC) 7305, and the 
RO assigned a 10 percent evaluation, which is currently in 
effect.  Code 7305 provides a 10 percent evaluation where  
mild; with recurring symptoms once or twice yearly.  A 20 
percent evaluation is warranted where moderate; recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  38 C.F.R. § 4.114, DC 7305.

The veteran underwent a VA examinations in May 1997 and June 
1997, however, which collectively showed that he had symptoms 
consistent with "gastroesophageal reflux disease [GERD] 
versus nonulcerative dyspepsia or peptic ulcer disease."  
Both of the examination reports reflect essentially the same 
findings.  The examiners indicated that they strongly 
suspected the veteran had GERD.  The veteran was not in any 
apparent distress at the time of examination, and he did not 
have anemia.  He denied any weight loss.  He reported that he 
had heartburn, and he described a burning sensation behind 
his sternum, more prominent at night.  He said that he used 
Maalox, and his pain would subside within a half an hour.  
The veteran was put on a trial therapy for GERD, and the 
examiner planned to have an endoscopy procedure performed in 
eight weeks to clarify the effects of therapeutic treatment.

A pathology report of October 1997 showed various results 
that caused the examiner to repeat the veteran's upper GI 
endoscopy, a procedure that revealed Grade I to II erosive 
esophagitis, possible Barrett's esophagus, active 
inflammation of the stomach (gastritis), and pyloric 
deformity consistent with the old peptic ulcer disease.  The 
examiner took some biopsies, and a VA examiner in November 
1997, who was reviewing the test results reported that there 
was no prepyloric ulcer crater seen, nor were there any focal 
ulcers in the esophagus, stomach, or duodenum.  Nevertheless, 
the examiner indicated that the esophagus and stomach were 
inflamed.  None of the biopsies showed any evidence of 
current infection with Helicobacter pylori, although there 
was a "good deal of chronic inflammation."  

At the November 1997 VA examination, the veteran reported 
symptoms of heartburn with epigastric distress.  The examiner 
indicated that the relationship with food was not clear, and 
he reported that the veteran still had symptoms that were not 
abated despite the trial therapy had begun in May 1997.  The 
veteran complained of bloating, but he did not have nausea or 
vomiting.  He did not have a history of hematemesis, coffee 
grounds, melena, or hematochezia.  His appetite was good and 
his weight remained steady.  The examiner reported that the 
veteran was responding well to medications.  The examination 
report reflects that there were no signs of anemia.  The 
examiner specifically indicated in the summary section of the 
report that the veteran did not have an active pre-pyloric 
ulcer.  The veteran did, however, have moderately severe and 
diffuse chronic gastritis with diffuse intestinal metaplasia, 
along with GERD, Grade II.  The examiner further stated that 
the veteran may have had small amounts of Barrett's 
epithelium, although he characterized the biopsies taken in 
October 1997 as somewhat equivocal in that regard.

Outpatient treatment reports from February 1998 to March 1999 
mostly concern other medical conditions experienced by the 
veteran.  A note of April 1998 reveals that the veteran's 
weight remained stable, which is a relevant finding in terms 
of the applicable Code.  Moreover, the veteran reported in 
May 1998 that he did not have nausea or vomiting.  He was 
assessed in March 1999 with GERD and gastritis, still 
consistent with a diagnosis of gastritis and old pre-pyloric 
ulcer disease.

A VA examiner in August 1998 reported the he had reviewed the 
claims file.  He reported that the veteran does not have an 
ulcer and therefore does not have ulcer symptoms. 

At a hearing in August 1998, the veteran testified that he 
often experienced a taste of sourness while ingesting food, 
and he said he often regurgitated foods after he had eaten 
them.

A stomach procedure with a biopsy was performed on the 
veteran in February 1999.  The examiner reported that 
endoscopy was suggestive of Barrett's epithelium of the 
esophagus, as well as gastric findings consistent with 
chronic peptic ulcer disease.  The veteran's biopsies also 
revealed chronic gastritis, which was "still consistent with 
a diagnosis of peptic ulcer disease."  His recent symptoms 
were more consistent with GERD in terms of reporting 
regurgitation episodes with substernal burning.  The veteran 
was assessed with gastric atrophy status post biopsies, 
chronic gastritis by prior biopsy, consistent with a history 
of peptic ulcer disease, rule out intestinal metaplasia 
within the stomach, and GERD and rule out Barrett's.  A 
handwritten note at the bottom of the pain shows that the 
veteran's gastritis was inactive.

The medical evidence of record appears to show that the 
prepyloric ulcer has resolved.  There is some evidence of an 
inflamed esophagus and stomach, and the medical evidence 
shows that he has GERD.  The preponderance of the medical 
evidence shows that the reported symptomatology is not 
related to the service-connected prepyloric ulcer, but to the 
hiatal hernia, gastritis and/or GERD.  The Board emphasizes 
that the VA examiner in August 1998, after a review of the 
claims file and the relevant medical evidence, made a 
specific finding that the veteran no longer had an ulcer and 
thus no ulcer symptoms.  Under the circumstances, the Board 
is unable to conclude that there has been an increase in 
impairment attributable to the service-connected prepyloric 
ulcer.  As noted in the introduction, gastrointestinal 
symptoms attributable to disorders which have not yet been 
service-connected are not being considered by the Board in 
connection with the increased rating for ulcer issue. 

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected prepyloric ulcer has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

